Citation Nr: 0948523	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966, from June 1967 to June 1969, and from January 1971 to 
October 1973.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) in a November 2007 
decision denied the claims for service connection for 
tuberculosis and a compensable rating for bilateral hearing 
loss, and granted service connection for residuals of a 
fractured mandible.  The only issue currently for appellate 
review is service connection for psychiatric disability.  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include 
diabetes mellitus, bilateral tinnitus, bilateral hearing 
loss, diabetic retinopathy, and residuals of mandible 
fractures.  

2.  The claims folder includes current diagnoses of an 
adjustment disorder with mixed anxiety and depressed mood.  

3.  Competent medical evidence has linked the currently 
diagnosed adjustment disorder with mixed anxiety and 
depressed mood to the Veteran's service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for service connection of an adjustment disorder 
with mixed anxiety and depressed mood have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants service connection, it is not 
required that the Board address whether any additional notice 
or assistance to the Veteran is required in developing his 
claim.  

Service Connection 

The Veteran is seeking service connection for a psychiatric 
disorder.  December 2001 VA medical records reveal that a 
mood disorder secondary to the Veteran's medical conditions 
was diagnosed by his VA psychiatrist.  The medical conditions 
listed by the VA psychiatrist included his service-connected 
diabetes mellitus and other non-service connected disorders.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2009).  

The Veteran's service-connected disabilities include diabetes 
mellitus, bilateral tinnitus, bilateral hearing loss, 
diabetic retinopathy, and residuals of mandible fractures.  

In claims based on 38 C.F.R. § 3.310 medical evidence is 
required to provide a nexus between a service-connected 
disability and the currently diagnosed disorder.  See 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  

To determine if the Veteran's current psychiatric disorder 
was caused by or proximately due to a service connected 
disorder, the Board in November 2007 remanded the claim and 
requested a VA examination and opinion.  In June 2009 a VA 
psychologist examined the Veteran.  An adjustment disorder 
with mixed anxiety and depressed mood was diagnosed.  A 
September 2009 addendum to this report reads in part as 
follows:  

While the Veteran's marijuana and 
anxiolytic use may contribute to his 
depression and anxiety, it is at least as 
likely as not that the Veteran's 
adjustment disorder with depressed and 
anxious mood is secondary to chronic 
medical conditions, several of which are 
service-connected.  Veteran's depressed 
mood appears to have developed as a 
result of limitations imposed by his 
medical conditions.  This is supported by 
evidence in his medical record.  

As the evidence includes a current diagnosis of an adjustment 
disorder with depressed and anxious mood and competent 
medical evidence linking the disorder to service-connected 
disabilities, the evidence supports the grant of service 
connection.  


ORDER

Service connection for an adjustment disorder with depressed 
an anxious mood is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


